                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION


UNITED STATES OF AMERICA                                                              PLAINTIFF

v.                                 Case No. 6:18-cr-60011

KEVIN PATRICK                                                                       DEFENDANT


                                              ORDER

       Before the Court is Defendant Kevin Patrick’s Motion for Early Termination of Supervised

Release. ECF No. 2. The government has responded. ECF No. 3. The matter is ripe for the

Court’s consideration.

       On April 20, 2017, Patrick was sentenced to time served and placed on five (5) years of

supervised release for the offense of conspiracy to possess with intent to distribute marijuana, in

violation of 21 U.S.C. § 846. This case originated in the United States District Court, Eastern

District of Arkansas and was transferred to this Court. Patrick has completed two (2) years of his

five-year term of supervised release without a significant violation. Further, he has completed

three (3) years of supervised pre-trial release without a significant violation.

       In support of his motion, Patrick states that he has a stable residence and has maintained

the same employment since his release from federal custody. The United States Probation Office

reports the same. Defendant further states that he has been promoted to a manager at his job.

Neither the government nor Patrick’s probation officer object to early termination of supervised

release.

       A district court may terminate supervised release “if it is satisfied that such action is

warranted by conduct of the defendant released and the interest of justice.” 18 U.S.C. § 3583(e)(1).
In making its determination, the Court must consider factors set forth under 18 U.S.C. § 3553(a),

to the extent they are applicable. Section 3553(a) factors include, among others, the nature and

circumstances of the offense, the history and characteristics of the defendant, and the need to

provide the defendant with correctional treatment in the most efficient manner.              Upon

consideration of the factors listed above, the Court finds that Patrick’s motion (ECF No. 2) should

be and hereby is GRANTED based on Patrick’s good conduct and in the interest of justice.

Patrick’s term of supervised release is hereby terminated.

       IT IS SO ORDERED, this 25th day of April, 2019.



                                                     /s/ Susan O. Hickey
                                                     Susan O. Hickey
                                                     Chief United States District Judge




                                                2
